     Case 2:20-cv-00110-JRG Document 1 Filed 04/15/20 Page 1 of 6 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

EAST TEXAS CANOPY, INC.          §
                                 §
V.                               §                            CASE NO.
                                 §
SENTINEL INSURANCE COMPANY, LTD. §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THIS COURT:

        COMES NOW EAST TEXAS CANOPY, INC., (hereinafter referred to as “ETC”) and files

this its Original Complaint against Defendant SENTINEL INSURANCE COMPANY, LTD.

(hereinafter referred to as “Sentinel”), and in support thereof would respectfully show unto the Court

as follows:

1.      Plaintiff East Texas Canopy, Inc. is a corporation organized under the laws of Texas with its

principal place of business in Whitehouse, Smith County, Texas.

2.      Defendant Sentinel Insurance Company, Ltd. is an insurance company duly organized under

the laws of Connecticut with its principal place of business in Hartford, Connecticut. Defendant

Sentinel may be served with process through its registered agent for service, CT Corporation

Systems, 1999 Bryan Street, Ste. 900, Dallas, TX 75201-3136.

3.      This action is brought based upon 28 U.S.C. §1332 as there exists a diversity of citizenship

between the parties and the amount in controversy exceeds $75,000, exclusive of interest and costs.

Further, Plaintiff seeks a declaratory judgment concerning its rights regarding the controversy which

exists between the parties pursuant to 28 U.S.C. §2201.

4.      Venue is proper under 28 U.S.C. §1391(b)(2) as based upon information and belief the sale


Plaintiff’s Original Complaint – Page 1
     Case 2:20-cv-00110-JRG Document 1 Filed 04/15/20 Page 2 of 6 PageID #: 2



and conversion of the property occurred within this district and division.

5.      ETC was insured by Defendant Sentinel under Policy No. 46 SBA ZJ0476, with effective

dates of August 7, 2014 through August 7, 2016. The policy in question provided coverage for theft

of ETC’s property. During the subject policy period ETC sustained theft of property that was

reported to Defendant Sentinel and submitted for coverage.

6.      ETC is a manufacturer and fabricator of covers, awnings, and sun shades which are used for

a variety of applications. As a part of its regular business operation, ETC maintains large quantities

of metal that include aluminum products. This information was known to Defendant Sentinel at all

times relevant to this litigation.

7.      Without ETC’s knowledge, large quantities of metal products were stolen from its property.

ETC first became aware of the thefts by the Texas Department of Public Safety who reported large

quantities of material stolen from ETC had been sold for scrap at local metal yards. Defendant

Sentinel has not disputed these thefts occurred.

8.      Upon learning of the theft ETC promptly notified Defendant Sentinel through its agent about

the thefts and submitted a claim. Defendant Sentinel commenced an investigation and requested

from ETC information concerning the claim. All requested information was provided to Defendant

Sentinel by January 7, 2020.

9.      On February 19, 2020, Defendant Sentinel forwarded correspondence advising ETC that their

investigation determined the thefts were “apparently perpetrated” by ETC’s employees. As a result,

Defendant Sentinel tendered payment of $25,000. This payment was mistakenly paid under the

Employee Dishonesty Provision of the policy and constitutes the limits of such coverage. All

remaining losses were denied.


Plaintiff’s Original Complaint – Page 2
      Case 2:20-cv-00110-JRG Document 1 Filed 04/15/20 Page 3 of 6 PageID #: 3



10.      Defendant Sentinel denied coverage for the remaining losses citing Special Property

Coverage Form (SS 00 07 07 05) which contains the following exclusion:

         B.     EXCLUSIONS

                2. We will not pay for physical loss of physical damage caused by or
                resulting from:

                       e. Dishonesty: Dishonest or criminal act by you, any of your
                       partners, “members”, officers, “managers”, employees,
                       directors, trustees, authorized representatives or anyone to
                       whom you entrust the property for any purpose:

                               (1) Acting alone or in collusion with others; or

                               (2) Whether or not occurring during the hours of
                               employment.

                               This exclusion does not apply to acts of destruction by
                               your employees; but theft by employees is not
                               covered.

                       f. False Pretense: Voluntary parting with any property by
                       you or anyone else to whom you have entrusted the property
                       if induced to do so by any fraudulent scheme, trick, device or
                       false pretense.

Defendant Sentinel’s refusal to cover the remaining loss was based upon Sentinel’s finding that the

theft was “apparently perpetrated by employees of East Texas Canopy”. ETC requested that

Defendant Sentinel provide the factual basis for its conclusion and refused to provide coverage for

all of the losses. Defendant Sentinel responded that based upon a police report from an unrelated

theft in 2017, it was “accurate” to conclude that the thefts in question were also committed by an

employee. No other explanation was provided.

11.      Defendant Sentinel’s response demonstrates that Defendant has no reasonable basis upon

which to deny coverage for the thefts. Defendant conducted a result oriented investigation and has


Plaintiff’s Original Complaint – Page 3
      Case 2:20-cv-00110-JRG Document 1 Filed 04/15/20 Page 4 of 6 PageID #: 4



wholly failed to meet its burden of proof to demonstrate that the loss in question is subject to the

policy exclusion relied upon.

12.      The fair market value of the property stolen is no less than $160,000. As a proximate result

of Defendant Sentinel’s breach of its contractual obligation ETC has sustained losses in that amount,

less the payment of $25,000 for losses previously paid.

                                    BREACH OF CONTRACT

13.      Defendant Sentinel issued a policy of insurance that provided coverage for the subject thefts.

Defendant has breached its contract by failing to provide coverage for the losses and proximately

caused damage to Plaintiff by failing to cover $135,000 in theft loss.

                        DUTY OF GOOD FAITH AND FAIR DEALING

14.      As an insurer, Defendant Sentinel owed ETC a duty of good faith and fair dealing.

Defendant has breached this obligation by failing to conduct a reasonable investigation of the subject

claim. No reasonable basis exists for Defendant Sentinel’s refusal to provide coverage. Defendant’s

denial of coverage acknowledges that its conclusion was based on speculation. Further, Defendant’s

reliance upon the subject exclusion is without factual basis and demonstrates Defendant’s

unwillingness to fulfill its contractual duties as well as its intent to avoid the payment of a valid

claim. Such conduct constitutes not only a breach of its duty of good faith and fair dealing, but also

a conscious indifference to ETC’s rights amounting to gross negligence.

                                       PROMPT PAYMENT

15.      Defendant Sentinel violated Section 542.056(a) Texas Insurance Code by failing to notify

ETC of its decision within 15 days of receiving all information requested by the Defendant.

Defendant’s acceptance of a portion of the claim under Employee Dishonesty Coverage, as well as


Plaintiff’s Original Complaint – Page 4
      Case 2:20-cv-00110-JRG Document 1 Filed 04/15/20 Page 5 of 6 PageID #: 5



Defendant’s denial of the remaining losses came long after the 15th business day all requested

information was provided. ETC is therefore entitled to recover interest on the amount owed at 18%

a year, as well as reasonable and necessary attorney’s fees.

                                    DECLARATORY RELIEF

16.      Pursuant to 28 U.S.C. §2201, ETC requests that the Court enter a declaratory judgment

declaring the rights of the parties. Plaintiff ETC requests judgment that:

         a)     Defendant Sentinel breached its contract by refusing to reimburse ETC for losses
                which are the subject of this litigation;

         b)     Defendant Sentinel has failed to establish that the claim in question is excluded under
                the cited exclusion;

         c)     Defendant Sentinel is obligated to compensate ETC for all its losses totaling
                $160,000;

         d)     Defendant Sentinel breached the duty of good faith and fair dealing in its handling
                of the subject claim and is liable for damages resulting therefrom;

         e)     Defendant Sentinel violated Section 542.056(a) of the Texas Insurance Code; and

         f)     ETC is entitled to recover 18% interest on the amount owed together with reasonable
                and necessary attorney’s fees.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff East Texas Canopy, Inc. prays that

Defendant by duly cited and commanded to appear by law and answer herein; that on final hearing

hereof Plaintiff have judgment against Defendant, and for such other and further relief, whether at

law or in equity, to which Plaintiff may show itself justly entitled.




Plaintiff’s Original Complaint – Page 5
   Case 2:20-cv-00110-JRG Document 1 Filed 04/15/20 Page 6 of 6 PageID #: 6



                                          Respectfully submitted,

                                          BOYD BOYD & GIDDENS


                                          BY:      /s/ Paul M. Boyd
                                                 PAUL M. BOYD
                                                 State Bar No. 02775700
                                                 1215 Pruitt Place
                                                 Tyler, Texas 75703
                                                 903/526-9000
                                                 903/526-9001 (FAX)
                                                 pboyd@boydlawtexas.com

                                          ATTORNEY FOR PLAINTIFF




Plaintiff’s Original Complaint – Page 6
